DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, the claims were objected to and rejected under 112.  The examiner thanks the applicant for amending the claims and thus withdraws the objections and 112 rejections. 
3.	Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive in view of the amendments.  
4.	The argument that Dimbylow fails to teach the power store alongside the flow inducer is not persuasive.  The term “alongside” is given is broadest reasonably interpretation.  Since “alongside” means to be at the side or close by, the battery (power store), which is directly below the flow inducer, can be considered as being alongside the flow inducer.  If the applicant intends to mean that the power store is directly connected to the flow inducer or is located within the housing as shown in the figures, then said limitations need to be included in the claim itself.  
5.	The argument that Dimbylow fails to teach the gripping part of the handle does not have a handle that extends on either side of the longitudinal axis is not persuasive.  The claim requires it to extend on “either side” which means from one of the sides.  It does not mean on both sides or all sides.  Since the gripping part of handle extends from only one side of the longitudinal axis it reads on extending on either side of the axis.
6.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “advantages of arrangement”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 20-21, 23-26, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dimbylow (PG Pub U.S 2017/0079489) further in view of Beskow (PG Pub U.S 2008/0040883).   
11.	Regarding claim 20, Dimbylow teaches a hand held vacuum cleaning apparatus (2) (figs 1-2, para 0030) includes an elongate housing (22) which is cylindrical in shape (para 0033), the housing defining an inlet opening (33), an interior (28) (para 0033-0034) and an exhaust opening (vent, para 0042); the housing further defining, within the interior, a receptacle receiving chamber (8) (para 0035) in which, in use, a dust retaining receptacle (38) is located (para 0036-0037); the receptacle receiving chamber being substantially circular in cross section (fig 3) and 
12.	Although Dimbylow teaches a stick type vacuum cleaner (para 0044) and that the dust can be removed by opening the cover of housing (para 0033-0034), Dimbylow fails to teach wherein the dust retaining receptacle is removable.  However, Beskow also teaches a stick type vacuum cleaning apparatus wherein it is known to remove dirt from the apparatus by opening the lid or by removing the dirt collection receptacle from the housing chamber (para 0120, fig 
13.	In addition, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the dust retaining receptacle of Dimbylow from the chamber of Dimbylow as it is simply a prima facie case of making separable in order to clean it separately from the housing chamber.  See MPEP 2144.04(V)(C).  
14.	Regarding claim 21, the present combination of Dimbylow and Beskow teaches that the gripping part has a longitudinal axis which extends at an angle to the housing longitudinal axis (fig 2, para 0031 of Dimbylow); and the angle is not less than 85 degrees and not greater than 140 degrees (claim 8 of Dimbylow) [reads on at least 45° and is no more than 90°].  A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.        
15.	Regarding claim 23, the present combination of Dimbylow and Beskow teaches that the apparatus includes an air cleaning filter (18/20 separators read on air cleaning filter; para 0032 of Dimbylow) located in air flow sequence between the removable dust retaining receptacle and the flow inducer (fig 2). 
16.	Regarding claim 24, the present combination of Dimbylow and Beskow teaches that the apparatus is a stick type cordless vacuum cleaning apparatus (para 0044).
17.	Regarding claim 25, the present combination of Dimbylow and Beskow teaches that the apparatus includes an accessory (110), which defines an air flow passage (para 0044-0045 of Dimbylow); the apparatus is movable between an assembled condition and a disassembled condition (para 0044-0045 of Dimbylow); in the assembled condition, the accessory is attached 
18.	Regarding claim 26, the present combination of Dimbylow and Beskow teaches that the housing includes a housing body (22) (para 0033 of Dimbylow) and a cover (26) (para 0036 of Dimbylow); wherein the cover is movable between an open and a closed condition (para 0037 of Dimbylow). 
19.	Since, present combination of Dimbylow and Beskow teaches that receptacle is removable, it is reasonably expected to one of ordinary skill in the art that the dust retaining receptacle can be removed from the receptacle receiving chamber when the cover is in an open position. 
20.	Regarding claim 30, Dimbylow teaches a method of cleaning a surface such as a floor (abstract), the method including providing hand held vacuum cleaning apparatus (abstract), the apparatus includes an elongate housing (22) which is cylindrical in shape (para 0033), the housing defining an inlet opening (33), an interior (28) (para 0033-0034) and an exhaust opening (vent, para 0042); the housing further defining, within the interior, a receptacle receiving chamber (8) (para 0035) in which, in use, a dust retaining receptacle (38) is located (para 0036-0037); the receptacle receiving chamber being substantially circular in cross section (fig 3) and comprising substantially the whole of the diameter of the interior in cross section (figs 2-3 and para 0036-0037, since it is component 38); the apparatus including a flow inducer (11) located in the interior (para 0031), whereby, in use, the flow inducer induces air flow from the inlet opening, through the receptacle in the receptacle receiving chamber, through the flow inducer to the exhaust opening (0042), wherein the housing has a longitudinal axis (para 0030, fig 2, axis x), the inlet opening is circular and is centered on the longitudinal axis (para 0035), 
21.	Dimbylow fails to teach wherein the dust retaining receptacle is removable.  However, Beskow teaches a vacuum cleaning apparatus wherein it is known for the dirt collection receptacle to be removed from the housing chamber (para 0009 and 0035) in order to clean it separately from the housing chamber.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the dust retaining receptacle with respect to the chamber such that in an open position it can be removed from the chamber as taught by Beskow in order to clean it separately from the housing chamber, thus teaching a removable dust retaining receptacle.
22.	Regarding claim 31, the present combination of Dimbylow and Beskow teaches that the apparatus is as defined in claim 30 (see claim 30 above). 
23.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dimbylow (PG Pub U.S 2017/0079489) and Beskow (PG Pub U.S 2008/0040883) and further in view of Stickney (PG Pub U.S 2017/0209014).   
24.	Regarding claim 22, the present combination of Dimbylow and Beskow teaches that the flow inducer (11) includes a motor (12) and a fan (13) (para 0031 of Dimbylow).  But, the present combination of Dimbylow and Beskow is silent with respect to the type of motor being a brushless DC motor.  However, Stickney also teaches a hand held vacuum cleaning apparatus (abstract) which includes a motor wherein the motor is known to be a brushless DC motor (para 0016) in order to achieve the predictable result of operating the suction of the vacuum cleaner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the motor of the present combination of Dimbylow and Beskow to be a brushless DC motor as taught by Stickney in order to achieve the predictable result of operating the suction of the vacuum cleaner.    
25.	Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dimbylow (PG Pub U.S 2017/0079489) and Beskow (PG Pub U.S 2008/0040883) and further in view of Sovis (U.S Patent 4,959,885). 
26.	Regarding claim 27, the present combination of Dimbylow and Beskow fails to teach wherein the housing, or a part of the housing, is formed of carbon fibre.  However, Sovis teaches a vacuum cleaner wherein it is known for the housing to be made of carbon fiber (col 6 lines 50-56) in order to provide a suitable material to support operation of the vacuum cleaner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the housing of the present combination of Dimbylow and Beskow to be made of carbon fiber as taught by Sovis in order to provide a suitable material to support operation of the vacuum cleaner.  
27.	Regarding claim 28, the present combination of Dimbylow, Beskow, and Sovis teaches the housing body is formed of carbon fibre (col 6 lines 50-56 of Sovis).
28.	Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dimbylow (PG Pub U.S 2017/0079489) and Beskow (PG Pub U.S 2008/0040883) and further in view of Downham et al. (U.S Patent 6,122,796). 
29. 	Regarding claim 29, present combination of Dimbylow and Beskow teaches a removable dust retaining receptacle but fails to teach that the receptacle is air permeable.  However, Downham teaches a vacuum cleaner wherein it is known to include an air permeable dirt collection bag (col 4 lines 29-47) in order to easily dispose the dirt and bag and to keep the vacuum cleaning apparatus clean.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dust retaining receptacle of present combination of Dimbylow and Beskow to be an air permeable collection bag in order to easily remove and dispose the dirt retaining bag and to keep the cleaner clean.  

Conclusion
30.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/DOUGLAS LEE/Primary Examiner, Art Unit 1714